Citation Nr: 1524373	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  06-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for left L5 radiculopathy, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from May 1961 to November 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

In September 2007, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran's claim was most recently remanded by the Board for further development in April 2014.  The requested action was taken and the case has since been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran's back disability is a congenital or development defect not subject to compensation within the meaning of applicable legislation, and it is not shown that a superimposed disease or injury during service that created any additional back disability.

2.  Radiculopathy of the left lower extremity is solely attributed to the Veteran's back disability and is not otherwise related to an event, injury, or disease incurred during active duty. 


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing low back disability is congenital and was not aggravated by active service, nor was a superimposed disease or injury incurred during service causing an additional back disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2005 and April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The April 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the initial, June 2005 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in April 2008.  The most recent readjudication of the claims was in a September 2014 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided VA examinations in April 2014 and June 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations/reviewed prior physical examination.  Based on the foregoing, the examiners concluded that the Veteran's congenital defect was not subject to a superimposed disability that was due to or aggravated by an event, disease, or injury incurred during active service.  The examiners also found that the Veteran's left lower extremity radiculopathy was secondary to his low back disorder.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the April 2014 VA opinion and June 2014 addendum; the association of outstanding treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2014).  However, VA's General Counsel has held there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2014).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his low back disability was caused or aggravated by his military service, or was subject to a superimposed disability related to an event, injury, or disease during service.  The Veteran has claimed his left lower extremity radiculopathy as solely secondary to his low back disability.  

A review of the service treatment records shows no treatment for any back problems during service.  

In his May 1961 report of medical history at enlistment, the Veteran denied any medical conditions, including a back condition.  Physical examination at that time was negative for any back problems or complaints.  

In a February 1962 report of physical examination for submarine duty, the Veteran neither reported back problems, nor were any abnormalities noted following his physical examination.  In April 1963, the Veteran reported increasing problems with a cold and thought that it had settled in his "chest and back muscles."  The November 1964 discharge physical examination did not show any residual back disorder or problems.  

In his August 1987 claim for service connection, the Veteran stated that during service he strained his back while doing exercises on asphalt, bending over large vats in the galley to wash potatoes and lift bags, and he contends he pulled his back repeatedly during service.  He contends he first sought post-service treatment for back complaints in 1987 at the VA Medical Center.  

In August 1988, the Veteran was treated for a compression injury to the spine.  He was diagnosed as having bilateral spondylosis of L5 with grade 1 spondylolisthesis of L5-S1 with minimal retrolisthesis of L4-L5.  This was noted to be essentially unchanged since the July 1987 back study.  

In December 1997, the Veteran reported a history of low back pain, on and off for the last 15 years.  He did not report any onset as occurring during his military service.  In a March 1998 VA treatment record, the Veteran reported a history of back pain due to old trauma.  X-ray at that time showed narrowing L5-S1 with spondylolisthesis, grade one, rule-out spondylolysis L5-S1, bilaterally.  At the time, the Veteran did not report the source of the trauma that caused his back problems.  

In a March 2002 VA treatment record, the Veteran reported the onset of his back pain as being during service when he was a mess cook.  He contends he hurt his back at that time.  In July 2004, he was treated for back complaints following a lifting injury two weeks prior.  He subsequently reported left leg radiculopathy, mild to moderate degenerative changes in the lumbar spine with possible impingement of both L4 and L5 nerve roots secondary to spondylitic and discogenic degenerative changes.  

In a VA treatment record dated in March 2005, the Veteran reported low back pain with radiation into the left lower extremity with its onset in July 2004 following a fall.  He reported that since that time, he has experienced these symptoms.  In a January 2006 treatment note, the Veteran's wife spoke to a VA medical professional indicating that he has experienced back pain since 1984.  

During the September 2007 hearing, the Veteran testified that during boot camp he had to perform what was known as a "dead bug" when someone made a mistake.  He described this as lying on his back all day with his hands and feet in the air like a dead bug.  He also recalled having to empty boxes of potatoes and bending/straining his back while cleaning them.  He indicated that the onset of his back problems were then.  The Veteran testified that he received treatment for his back within his first post-service year.  He was working for an airline lifting and moving packages and was promoted to a ticket agent.  He recalled being unable to continue in this job because of pulling the baggage and work.  

In a July 2010 VA treatment note, the Veteran reported chronic low back pain with radiation into the leg.  He advised that he was in a "normal state of health until approximately 4 years ago when he fell landing on his back.  Since that time he has [had] increasingly severe lower back pain which now radiates into his legs."

In September 2011, the Veteran was afforded a VA examination of the spine during which the examiner diagnosed chronic lumbar sprain with severe left-sided radiculopathy and L5 neural compromise.  The Veteran first reported that he fell during boot camp and injured his back during this examination.  The examiner opined that it is as likely as not that the Veteran's current back disability is a "congenital anomaly" that was aggravated by his military service, and his left radiculopathy was caused by his low back disability.  The examiner further noted that "[t]he spondylolisthesis and degenerative disk disease is a congenital anomaly which was aggravated by military service as likely as not in boot camp which he describes but is not present in the claims file."  The examiner based his opinion on review of the claims file and the narration from the Veteran and his spouse.  

In its November 2012 remand, the Board found that the September 2011 VA opinion was inadequate for determining the nature and etiology of the Veteran's claimed low back disability and remanded the issues for a new opinion.

In December 2012, the Veteran was afforded another VA examination of the spine, during which the examiner diagnosed degenerative disc disease of the lumbar spine, lumbar strain, and spondylolisthesis.  The examiner opined that the Veteran's chronic low back spondylolisthesis is a congenital defect and it is less likely than not related to his military service.  In reaching this conclusion, the examiner noted that there is no medical evidence supporting his contention that his military service caused or aggravated his congenital condition which was minimally bothersome and did not include sciatica prior to his 2004 fall.  The examiner also noted that he did not suffer from a significant low back condition prior to his 2004 fall and worked until then.  In January 2013, the December 2012 examiner provided an addendum indicating that he reviewed the claims file, and he had no additions or changes to his December 2012 opinion.  

In November 2013, the Board found that the December 2012 opinion and January 2013 were incomplete inasmuch as there was no discussion about the possibility of a superimposed disability.  In November 2013, the December 2012 VA examiner provided an additional opinion.  He opined that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In reaching this conclusion, the examiner noted that the Veteran had one reported fall during service and was functioning well with occasional back pain, but he did not develop degenerative disc disease and radiculopathy until after a fall in 2004-50 years following discharge from service.  

In April 2014, the Board again remanded the Veteran's claims because the examiner failed to discuss the possibility of a superimposed disability.  Another VA opinion was obtained in April 2014.  The examiner found that the Veteran's congenital defect was not aggravated in service.  In June 2014, he provided an addendum indicating that there is less than a 50 percent "probability that there was any additional disability resulting from the congenital defect being subject to or aggravated by a [superimposed] disease or injury in service."  In reaching this conclusion, the examiner noted that the Veteran's congenital defect is not subject to aggravation based upon the symptoms he experienced.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability because it is considered a congenital defect and was not subject to a superimposed disability.  

In this case, the evidence clearly shows that the Veteran's low back disability is a congenital defect that preexisted his military service and his left lower extremity radiculopathy is secondary to his low back disability.  To the extent that the Veteran's low back disorder was referred to as a disease, the 2012 and 2014 VA examiners considered the contemporaneous evidence of record, including the post-service clinical records, and concluded there was clear and unmistakable evidence that the Veteran's congenital spondylolisthesis of the lumbar spine with degenerative disc disease preexisted his military service and was not aggravated thereby.  Moreover, the examiners provided a detailed rationale indicating that the Veteran's symptoms of lumbar spine would not have had onset during service, as his symptoms became significant following a 2004 fall.  In other words, his symptoms prior to the 2004 were minimal, and, after that injury, they increased and included radiculopathy.  

The examiners, nevertheless, found that there was no clinical evidence to show that the Veteran experienced any aggravation beyond the natural progression of his back disability during service and the June 2014 examiner found no evidence of a superimposed disability.  Indeed, the service treatment records are devoid of any mention of back problems or complaints, and he was not shown to complain about any back problems until the mid-1980s.  The Board finds that the November 2012, December 2012, January 2013, November 2013, April 2014, and June 2014 examination reports/opinions viewed as a whole are the most probative evidence regarding the question of pre-existence of a low back disability and whether there is a superimposed disability related to an event, injury, or disease incurred during service.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  These opinions are fully explained and consistent with the evidence of record.  Viewed as a whole, these medical professionals' opinions clearly contemplated causation, aggravation, and superimposed disability.

Conversely, the Board has considered the September 2011 positive opinion, but finds that it lacks probative value as it is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 794 (1993) (noting that a medical opinion based upon an inaccurate factual predicate has no probative value).  Importantly, the competent and credible evidence of record does not reflect that the Veteran incurred a fall and injury to his back during service.  In fact, the Veteran did not report this alleged in-service fall and back injury until the 2011 VA examination.  Previously, he had reported straining with lifting, cooking, and lying on his back for hours-not any fall.  Moreover, this examiner described the Veteran's back disability as a "congenital anomaly" that was aggravated by his military service.  However, as discussed in the legal criteria section above, a congenital defect cannot be awarded on the basis of aggravation, and later VA examination reports identified the Veteran's back disability as a congenital defect, not a congenital disease.  As such, the September 2011 VA opinion is afforded no probative value.  Id.

Again, the Veteran's lumbar spine disorder has been characterized as a congenital defect.  As noted above, VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90. 

Here, the Board concludes that the most probative evidence weighs against a finding that the Veteran's back disability was subject to a superimposed disease or injury during service, or was otherwise aggravated by service.  Most significantly, the VA examiners concluded that the evidence of record demonstrates that the Veteran's back disability was not aggravated his period of service (as discussed in detail above), to include as a result of a superimposed injury or disease.  There is no contrary, probative medical opinion of record.

There is no other competent evidence of record that suggests that there was a superimposed disease or injury during the Veteran's period of service which resulted in additional disability.  In fact, the increasing symptoms were first appreciated following the 2004 fall.  

The most probative evidence as to whether there is a superimposed disability is the opinion of the April 2014 examiner who found no evidence of any superimposed disability related to the congenital back disability.  The examiner provided a detailed rationale-including that the Veteran's back symptoms are related to his 2004 fall, and are not the type of symptoms that would constitute aggravation of the congenital back disability.  

The Board appreciates the Veteran's lay testimony with respect to his low back disability, including his reports of pulling/straining his back while in service.  Furthermore, the Board has also considered the Veteran's statements concerning the etiology of this claimed disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, although the Board recognizes that the Veteran is sincere in his belief that his current back problems are related to his time in service, he is not otherwise competent to state whether his low back disability is related to service or aggravated thereby, nor is he competent to state that the Veteran has a superimposed back disability related to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board has considered the lay testimony provided by the Veteran and his spouse; however, the objective evidence record is against the claim.  The VA examination reports clearly identify that the Veteran's congenital low back disability preexisted service and was not aggravated during service, and his symptoms are due to the post-service, 2004 fall.  Ultimately, the Board finds that the in-service treatment records showing no complaints of back problems, the fact that the Veteran did not seek treatment until the 1980s for back complaints, the increase of symptoms following a 2004 fall, as well as the December 2012, January 2013, November 2013, April 2014, and June 2014 VA opinions provided by medical professionals outweigh the lay statements offered by the Veteran and his spouse. 

In light of the above, the Board finds that the competent and credible evidence of record reflects that the Veteran's back disability is not a disease or injury within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  Additionally, no medical professional has determined that the Veteran's back disability was caused or aggravated by his military service.  Indeed, the medical opinions discussed above weigh strongly against finding any connection at all between the Veteran's back disability and his military service.  As such, service connection for the back disability is not warranted.

Finally, the Board also finds that the Veteran is not entitled to service connection for left lower extremity radiculopathy.  The Veteran has never contended that his left lower extremity radiculopathy is directly related to service, and the medical evidence of record shows that it is solely a manifestation of his low back disability.  Thus, service connection for radiculopathy of the left lower extremity is not warranted because the Veteran is not service connected for his back disability.  See 38 C.F.R. § 3.310.   

In sum, service connection for the Veteran's congenital defect of the back and secondary left lower extremity radiculopathy is not warranted.  The Board is sympathetic to the Veteran's contentions, but concludes that the preponderance of the evidence is against the claims for service connection for a back disability with left lower extremity radiculopathy, and the benefit of the doubt rule does not apply.  See generally 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is denied.

Service connection for left L5 radiculopathy is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


